Citation Nr: 1520764	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for plantar fasciitis of the right lower extremity.  

2.  Entitlement to an increase in a 10 percent rating for plantar fasciitis of the left lower extremity.  

3.  Entitlement to an increased (compensable) rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to June 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that recharacterized the Veteran's service-connected bilateral plantar fasciitis, with pes planus, as plantar fasciitis of the right lower extremity, plantar fasciitis of the left lower extremity, and as bilateral pes planus.  The RO assigned a separate 10 percent rating for plantar fasciitis of the right lower extremity, effective December 14, 2010, a separate 10 percent rating for plantar fasciitis of the left lower extremity, effective December 14, 2010, and continued a noncompensable (0 percent) rating for bilateral pes planus.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of the feet in June 2011.  The diagnoses were bilateral plantar fasciitis and bilateral pes planus.  It was noted that the Veteran reported that he used no corrective shoes, inserts, braces, or assistive devices for his feet.  The examiner indicated that the Veteran had painful hindfoot motion in the right foot and painful motion in the left foot, as well as tenderness over the medial canthus of the calcaneous, bilaterally.  The examiner stated that there were no ulcerations, edema, callosities, or instability of either foot.  The examiner reported that the Veteran had pes planus, with forefoot pronation, as well as normal alignment of the tendo-Achilles, bilaterally, and no painful manipulation of the tendo-Achilles, bilaterally.  

The Veteran has received treatment for his service-connected bilateral plantar fasciitis and bilateral pes planus on multiple occasions since the June 2011 VA feet examination.  For example, a December 2012 treatment report signed by R.N. Lawrence, DPM, noted that the Veteran was seen for follow-up of heel pain related to plantar fasciitis.  The Veteran reported that his previous pain had not improved with treatment.  It was noted that that the Veteran's previous therapy included three steroid injections and custom orthotics.  Dr. Lawrence stated that the Veteran's feet showed abnormalities and that he had pain on palpation of the proximal medial and central plantar fascia.  It was noted that there were no palpable nodules or defects.  Dr. Lawrence indicated that there was negative pain on side to side compression, and that examination of the Veteran's posterior aspect of the heel revealed adequate dorsiflexion for normal function.  Dr. Lawrence stated that muscle strength was 5/5 for all muscle groups.  It was also noted that there was no edema present in the Veteran's bilateral lower extremities.  The assessment was foot pain and plantar fasciitis.  

A January 2013 treatment report signed by M. Dirnberger, D.O., indicated that the Veteran was still having pain.  It was noted that the Veteran discussed his options with Dr. Lawrence and wanted to resume physical therapy.  The Veteran maintained that he still had bilateral plantar arch pain, greater on the left than the right.  He indicated that his symptoms increased with standing, walking, and standing after prolonged sitting.  The Veteran reported that his symptoms decreased with stretches and massages.  He stated that he had good days and bad days.  Dr. Dirnberger indicated that the Veteran had a decreased plantar arch, without tenderness, as he was having a good day.  It was noted that sensation was intact.  Dr. Dirnberger indicated that the Veteran had functional limitations with prolonged weightbearing after thirty minutes.  As to an assessment, Dr. Dirnberger indicated that the Veteran was returning to physical therapy, which he had not undergone since October 2012.  It was noted that the Veteran would benefit from physical therapy to increase stability for prolonged weightbearing activities, to in improve function, and to reduce pain and tenderness in his plantar arches.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected plantar fasciitis of the right lower extremity, plantar fasciitis of the left lower extremity, and his bilateral pes planus in almost four years.  Additionally, the record raises a question as to the current severity of his service-connected disabilities.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since January 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected plantar fasciitis of the right lower extremity, plantar fasciitis of the left lower extremity, and bilateral pes planus.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's plantar fasciitis of the right lower extremity, plantar fasciitis of the left lower extremity, and bilateral pes planus must be reported in detail, including all information necessary for rating the disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (2014).  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

